                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BOYER,                               :   CIVIL ACTION NO. 1:18-CV-1499
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
COVERGENT OUTSOURCING,                      :
INC., et al.,                               :
                                            :
                    Defendants              :

                                        ORDER

      AND NOW, this 26th day of November, 2018, upon consideration of the

notice (Doc. 13) of settlement filed by plaintiff on today’s date, indicating that the

parties in the above-captioned case have reached a settlement and anticipate filing

a notice of withdrawal of complaint and voluntary dismissal within 60 days, it is

hereby ORDERED that the case management conference scheduled for November

27, 2018, at 10:45 a.m. is CANCELLED and the parties shall file their anticipated

dismissal request in accordance with Federal Rule of Civil Procedure 41(a) within

60 days.1



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania



      1
         The court notes that because an answer has already been filed, (see Doc.
10), the above-captioned action can be dismissed by the plaintiff in only one of two
ways: a stipulation of dismissal signed by all parties to have appeared, see FED. R.
CIV. P. 41(a)(1)(a)(ii), or by motion and court order, see FED. R. CIV. P. 41(a)(2).
